FILED
                           NOT FOR PUBLICATION
                                                                               MAY 30 2017
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEXIS RAESHAUN BELL,                            No. 15-55853

              Plaintiff-Appellant,               D.C. No. 2:14-cv-06239-SJO-E

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                             Submitted May 25, 2017**


Before: D.W. NELSON, TROTT, and OWENS, Circuit Judges.

      Alexis Bell appeals the district court’s decision (1) affirming the

Commissioner of Social Security’s denial of her application for child’s disability

insurance benefits under Title II of the Social Security Act, and (2) denying her

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for a remand for consideration of new evidence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm the district court’s judgment.

      To qualify for child’s insurance benefits under 42 U.S.C. § 402(d), a

claimant must show (1) that she is unmarried; (2) that she either “is below

specified age limits (18 or 19) or is under a disability which began prior to age 22;”

and (3) that she was dependent on the insured at the time of the insured’s death.

Astrue v. Capato, 132 S. Ct. 2021, 2027 (2012). “A physical or mental impairment

must be established by medical evidence consisting of signs, symptoms, and

laboratory findings, not only by [the claimant’s] statement of symptoms.” 20

C.F.R. § 404.1508. The agency requires “evidence from acceptable medical

sources to establish whether [a claimant has] a medically determinable

impairment(s).” 20 C.F.R. § 404.1513(a).

      The administrative law judge (“ALJ”) did not fail to satisfy his duty to

develop the record. Bell was required to establish a disability that began before

she reached age 22 in 1994. See Capato, 132 S. Ct. at 2027. The record was

inadequate for the ALJ to determine whether Bell was disabled prior to attaining

age 22 because it included no medical evidence from the period up to 1994. See

Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001) (holding that ALJ must

develop the record further when it is inadequate to allow for proper evaluation of


                                          2
the evidence). The ALJ had a heightened responsibility to assist Bell because she

was proceeding pro se and had been diagnosed with mental illness. See

Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). The Commissioner

contacted multiple doctors and institutions, all of which replied that they no longer

had records pertaining to Bell. Under the circumstances of this case, where Bell

was attempting to establish her disability approximately eighteen years in the past,

the Commissioner’s efforts satisfied the duty to develop the record. See 20 C.F.R.

§ 404.1512(d) (providing that agency must make reasonable efforts to obtain

medical evidence); Tonapetyan, 242 F.3d at 1150.

      The district court did not err in denying Bell’s motion for a “sentence-six”

remand for consideration of new evidence. See 42 U.S.C. § 405(g). Bell’s

“Exhibit A” was not new evidence because it already had been made part of the

administrative record and considered by the Appeals Council. See Brewes v.

Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012) (holding that

when the Appeals Council considers evidence not submitted to the ALJ, this

evidence becomes part of the administrative record, and the court must consider it

in reviewing the Commissioner’s decision for substantial evidence). Bell’s

“Exhibits B-E” were not material, and she did not show good cause for failing to

submit this evidence earlier. See Wood v. Burwell, 837 F.3d 969, 977 (9th Cir.


                                          3
2016) (stating that a sentence remand requires a showing of materiality and good

cause). Exhibits D and E were medical records from a later time, and thus not

probative of Bell’s mental impairment prior to age 22. See Turner v. Comm’r of

Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010) (holding that the ALJ properly did

not address a social worker’s post-insured-date opinion regarding a claimant’s

ability to work). In addition, both the treating nurse practitioner and the examining

psychiatrist relied to some extent on Bell’s own reports of her mental health

history, and the ALJ found that Bell lacked credibility. See 20 C.F.R. § 404.1508;

Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (holding that an ALJ may

discount a treating provider’s opinion when the opinion is based to a large extent

on the claimant’s self-reports and not clinical evidence and the ALJ finds the

claimant not credible). The district court did not abuse its discretion in concluding

that Bell failed to establish good cause for failing to submit her new evidence

earlier. See Mayes, 276 F.3d at 461-62.

      AFFIRMED.1




      1
        The Commissioner’s motion for judicial notice, Docket Entry No. 17, is
granted.
                                          4